Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “222” has been used to designate both “second portion” and “first body”. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “210” has been used to designate both “second portion” and “first body”. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "210" and "222" have both been used to designate “second portion”. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "210" and "222" have both been used to designate “first body”. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “second closed wall (Applicant’s 320+330+470; [0038]-Figure 4D) surrounding the first closed wall (Applicant’s 480 of 310; [0038]-Figure 4D)” must be shown or the features canceled from the claims. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: Claim 1 requires, in part, “A shroud (Applicant’s 160; Figure 1; 202; Figure 2; 302; Figure 3) for controlling gas flow in a process chamber (Applicant’s 100; Figure 1), comprising” - the shroud or process chamber?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-14, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mohn; Jonathan D. et al. (US 7011039 B1). Mohn teaches a shroud (upper liner 200; Figure 3; 404; Figure 5-Applicant’s 160; Figure 1; 202; Figure 2; 302; Figure 3) for controlling gas flow in a process chamber (200; Figure 2; 300; Figure 4-Applicant’s 100; Figure 1), comprising: a closed walled body (404; Figure 5) having an upper end and a lower end, the closed walled body (404; Figure 5) defining a first opening (right lower opening of 404; Figure 5-See attached annotated PA) of the shroud (upper liner 200; Figure 3; 404; Figure 5-Applicant’s 160; Figure 1; 202; Figure 2; 302; Figure 3) at the lower end and a second opening (left upper opening of 404; Figure 5-See attached annotated PA) of the shroud (upper liner 200; Figure 3; 404; Figure 5-Applicant’s 160; Figure 1; 202; Figure 2; 302; Figure 3) at the upper end, wherein the second opening (left upper  by claim 1
Mohn further teaches:
The shroud (upper liner 200; Figure 3; 404; Figure 5-Applicant’s 160; Figure 1; 202; Figure 2; 302; Figure 3) of claim 1, wherein the closed walled body (404; Figure 5) comprises: a first body (body defining right lower opening of 404; Figure 5; See annotated PA-Applicant’s 210; Figure 2; 310; Figure 3) having an annular shape (Figure 3) and defining the first opening (right lower opening of 404; Figure 5-See attached annotated PA) of the shroud (upper liner 200; Figure 3; 404; Figure 5-Applicant’s 160; Figure 1; 202; Figure 2; 302; Figure 3); a second body (body defining left upper opening of 404; Figure 5-See Annotated PA-Applicant’s 220; Figure 2; 320; Figure 3) disposed on top of the first body (body defining right lower opening of 404; Figure 5; See annotated PA-Applicant’s 210; Figure 2; 310; Figure 3) and covering the first opening (right lower opening of 404; Figure 5-See attached annotated PA); and a third body (See annotated PA-Applicant’s 230; Figure 2; 330; Figure 3) coupled to at least one of the first body (body defining right lower opening 
The shroud (upper liner 200; Figure 3; 404; Figure 5-Applicant’s 160; Figure 1; 202; Figure 2; 302; Figure 3) of claim 2, wherein the second body (body defining left upper opening of 404; Figure 5-See Annotated PA-Applicant’s 220; Figure 2; 320; Figure 3) includes a planar surface (See annotated PA) that defines the top wall (See attached annotated PA) and sidewalls extending from opposing sides of the planar surface (See annotated PA), as claimed by claim 3
The shroud (upper liner 200; Figure 3; 404; Figure 5-Applicant’s 160; Figure 1; 202; Figure 2; 302; Figure 3) of claim 3, wherein the second body (body defining left upper opening of 404; Figure 5-See Annotated PA-Applicant’s 220; Figure 2; 320; Figure 3) includes a tab (274 at 272; Figure 3) extending from the sidewalls of the second body (body defining left upper opening of 404; Figure 5-See Annotated PA-Applicant’s 220; Figure 2; 320; Figure 3) at an end opposite the planar surface (See annotated PA), as claimed by claim 4
The shroud (upper liner 200; Figure 3; 404; Figure 5-Applicant’s 160; Figure 1; 202; Figure 2; 302; Figure 3) of claim 2, wherein the third body (See annotated PA-Applicant’s 230; Figure 2; 330; Figure 3) includes a wall having an inner surface and an outer surface and a 
The shroud (upper liner 200; Figure 3; 404; Figure 5-Applicant’s 160; Figure 1; 202; Figure 2; 302; Figure 3) of claim 2, wherein the first body (body defining right lower opening of 404; Figure 5; See annotated PA-Applicant’s 210; Figure 2; 310; Figure 3) includes a first portion (Applicant’s 218; Figure 2) and a second portion (Applicant’s 222; Figure 2-See Examiner’s annotated PA), wherein the second portion (Applicant’s 222; Figure 2-See Examiner’s annotated PA) is raised from the first portion (Applicant’s 218; Figure 2), as claimed by claim 6
The shroud (upper liner 200; Figure 3; 404; Figure 5-Applicant’s 160; Figure 1; 202; Figure 2; 302; Figure 3) of claim 2, wherein the second body (body defining left upper opening of 404; Figure 5-See Annotated PA-Applicant’s 220; Figure 2; 320; Figure 3) includes a planar surface (274 at 264; Figure 3) that is defined by a pair of linear edges (linear edges of 274; Figure 3-Applicant’s 426,428; Figure 4) that connect a first curved edge (See Examiner’s Annotated PA-Applicant’s 422; Figure 4) and a second curved edge (See Examiner’s annotated PA-Applicant’s 424; Figure 4), as claimed by claim 8
A shroud (upper liner 200; Figure 3; 404; Figure 5-Applicant’s 160; Figure 1; 202; Figure 2; 302; Figure 3) for controlling gas flow in a process chamber (200; Figure 2; 300; Figure 4-Applicant’s 100; Figure 1), comprising: a first closed wall (See Examiner’s annotated PA-Applicant’s 480 of 310; [0038]-Figure 4D) defining a first opening (right lower opening of 404; Figure 5-See attached annotated PA) and having a lower end and an upper end; a second closed wall (See Examiner’s annotated PA-Applicant’s 320+330+470; [0038]-Figure 4D) surrounding the first closed wall (See Examiner’s annotated PA-
The shroud (upper liner 200; Figure 3; 404; Figure 5-Applicant’s 160; Figure 1; 202; Figure 2; 302; Figure 3) of claim 9, wherein the top wall (See attached annotated PA) includes a planar surface (See annotated PA) defined by a pair of linear edges (linear edges of 274; Figure 3-Applicant’s 426,428; Figure 4) that connect a first curved edge (See Examiner’s Annotated PA-Applicant’s 422; Figure 4) and a second curved edge (See Examiner’s annotated PA-Applicant’s 424; Figure 4), as claimed by claim 10
The shroud (upper liner 200; Figure 3; 404; Figure 5-Applicant’s 160; Figure 1; 202; Figure 2; 302; Figure 3) of claim 10, wherein the second curved edge (See Examiner’s annotated PA-Applicant’s 424; Figure 4) extends towards the first curved edge (See Examiner’s Annotated PA-Applicant’s 422; Figure 4), as claimed by claim 11
The shroud (upper liner 200; Figure 3; 404; Figure 5-Applicant’s 160; Figure 1; 202; Figure 2; 302; Figure 3) of claim 9, wherein the second closed wall (See Examiner’s annotated PA-Applicant’s 320+330+470; [0038]-Figure 4D) includes a lip (274 at 264; Figure 3) extending away from the lower end of the second closed wall (See Examiner’s annotated PA-Applicant’s 320+330+470; [0038]-Figure 4D), as claimed by claim 12
The shroud (upper liner 200; Figure 3; 404; Figure 5-Applicant’s 160; Figure 1; 202; Figure 2; 302; Figure 3) of claim 9, wherein the first opening (right lower opening of 404; Figure 5-See attached annotated PA) has a substantially circular shape, as claimed by claim 13
A process chamber (200; Figure 2; 300; Figure 4-Applicant’s 100; Figure 1), comprising: a substrate support (216; Figures 1-3; 410; Figure 5) to support a substrate; a process shield (406; Figure 5-Applicant’s 138; Figure 6A) disposed about the substrate support (216; Figures 1-3; 410; Figure 5); a pump port (208; Figure 4) disposed in a lower portion of the process chamber (200; Figure 2; 300; Figure 4-Applicant’s 100; Figure 1) in a position that provides asymmetric pumping from the process chamber (200; Figure 2; 300; Figure 4-Applicant’s 100; Figure 1); and a shroud (upper liner 200; Figure 3; 404; Figure 5-Applicant’s 160; Figure 1; 202; Figure 2; 302; Figure 3) disposed between the substrate support (216; Figures 1-3; 410; Figure 5) and the pumping port (208; Figure 4), wherein the shroud (upper liner 200; Figure 3; 404; Figure 5-Applicant’s 160; Figure 1; 202; Figure 2; 302; Figure 3) includes a first opening (right lower opening of 404; Figure 5-See attached annotated PA) at a lower end and a second opening (left upper opening of 404; Figure 5-See attached annotated PA) at an upper end, wherein the second opening (left upper opening of 404; Figure 5-See attached annotated PA) is offset from the first opening (right lower opening of 404; Figure 5-See attached annotated PA), and wherein the shroud (upper 
The process chamber (200; Figure 2; 300; Figure 4-Applicant’s 100; Figure 1) of claim 14, wherein the shroud (upper liner 200; Figure 3; 404; Figure 5-Applicant’s 160; Figure 1; 202; Figure 2; 302; Figure 3) includes a first body (body defining right lower opening of 404; Figure 5; See annotated PA-Applicant’s 210; Figure 2; 310; Figure 3) having an annular shape (Figure 3) and disposed about the pump port (208; Figure 4), as claimed by claim 18
Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mohn; Jonathan D. et al. (US 7011039 B1) in view of, if necessary, Nguyen; Andrew et al. (US 20110005685 A1). Mohn is discussed above. Based on Mohn’s disclosure, the Examiner believes that Mohn’s shroud (upper liner 200; Figure 3; 404; Figure 5-Applicant’s 160; Figure 1; 202; Figure 2; 302; Figure 3) of claim 6, wherein the second portion is coupled to the second body (body defining left upper opening of 404; Figure 5-See Annotated PA-Applicant’s 220; Figure 2; 320; Figure 3), as claimed by claim 7
In the event that the Examiner’s interpretation of “coupled” is too broad, then, Nguyen also teaches a wafer processing apparatus (Figure 1) including coupling means as a bracket (170; Figure 1; [0018]) for securing components.
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Mohn to add reinforcing parts to couple Mohn’s components as taught by Nguyen.
Motivation for Mohn to add reinforcing parts to couple Mohn’s components is for added structural regidity as taught by Nguyen ([0018]).
Claim Rejections - 35 USC § 103
Claim 15-17, 19, and 20 is rejected under 35 U.S.C. 103 as obvious over Mohn; Jonathan D. et al. (US 7011039 B1) in view of Nguyen; Andrew et al. (US 20110005685 A1). Mohn is dicussed above. Mohn further teaches:
The process chamber (200; Figure 2; 300; Figure 4-Applicant’s 100; Figure 1) of claim 14, wherein the shroud (upper liner 200; Figure 3; 404; Figure 5-Applicant’s 160; Figure 1; 202; Figure 2; 302; Figure 3) includes a first body (body defining right lower opening of 404; Figure 5; See annotated PA-Applicant’s 210; Figure 2; 310; Figure 3), a second body (body defining left upper opening of 404; Figure 5-See Annotated PA-Applicant’s 220; Figure 2; 320; Figure 3), and a third body (See annotated PA-Applicant’s 230; Figure 2; 330; Figure 3) – claim 15
The process chamber (200; Figure 2; 300; Figure 4-Applicant’s 100; Figure 1) of claim 15, further comprising a hoop lift (224; Figure 2-Applicant’s 216; Figure 2) disposed within the shroud (upper liner 200; Figure 3; 404; Figure 5-Applicant’s 160; Figure 1; 202; Figure 2; 302; Figure 3), as claimed by claim 16
The process chamber (200; Figure 2; 300; Figure 4-Applicant’s 100; Figure 1) of claim 16, wherein the hoop lift (224; Figure 2-Applicant’s 216; Figure 2) includes lift pins (224; Figure 2), as claimed by claim 17
The process chamber (200; Figure 2; 300; Figure 4-Applicant’s 100; Figure 1) of claim 14, wherein the process shield (406; Figure 5-Applicant’s 138; Figure 6A) includes an upper portion and a lower portion, the lower portion having a plurality of openings, as claimed by claim 19
The process chamber (200; Figure 2; 300; Figure 4-Applicant’s 100; Figure 1) of claim 19, wherein the plurality of openings have an oval shape, as claimed by claim 20
Mohn does not teach wherein the third body (See annotated PA-Applicant’s 230; Figure 2; 330; Figure 3) is fixed to a bottom wall of the process chamber (200; Figure 2; 300; Figure 4-Applicant’s 100; Figure 1) – claim 15
Nguyen also teaches a wafer processing apparatus (Figure 1) including coupling means as a bracket (170; Figure 1; [0018]) for securing components.
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Mohn to add reinforcing parts to couple Mohn’s components as taught by Nguyen.
Motivation for Mohn to add reinforcing parts to couple Mohn’s components is for added structural regidity as taught by Nguyen ([0018]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
	/Rudy Zervigon/            Primary Examiner, Art Unit 1716